Exhibit 10.2

KEITHLEY INSTRUMENTS, INC.
2002 STOCK INCENTIVE PLAN

PERFORMANCE AWARD AGREEMENT

This performance award agreement (the “Agreement”) is made as of this      day
of      , 20     (the “Award Date”), between Keithley Instruments, Inc., an Ohio
corporation (the “Company”), and that key employee of the Company named at the
bottom of this Agreement (“Key Employee”). Subject to the terms, conditions and
limitations set forth in this Agreement (including, without limitation, the
vesting provisions of paragraph 5 hereof and the performance standards and
operative provisions set forth in paragraph 1 hereof and in Exhibits A, B and C
hereto), Key Employee hereby is granted and awarded      performance units, each
unit representing one common share of the Company (the “Initial Award”). The
number of Company common shares issued to or in respect of Key Employee (if any)
shall be determined strictly in accordance with this Agreement, based on the
number of units contained in any Final Award (as defined herein), subject to the
general provisions of the Plan.

The number of units comprising the Initial Award shall be subject to adjustment,
expansion or reduction, to take into account the revenue performance of the
Company as compared to its relevant competition (while retaining acceptable
rates of return) during the thirty-six (36)-month period commencing      ,
20     and ending      , 20     (the “Performance Period”), as further provided
in paragraph 1 hereof and in Exhibits A, B and C hereto. The actual number of
Company common shares issued to Key Employee (if any) will only be determined by
applying the performance criteria to the Initial Award, and determining the
number of units finally awarded to such Employee (the “Final Award”).

All rights arising under or in connection with this Agreement, except with
respect to those Company common shares actually issued to or in respect of Key
Employee in respect of such Employee’s Final Award, shall expire on      ,
20     , or if earlier, such earlier date as is specified in this Agreement (the
“Expiration Date”). This Agreement (including any and all incorporated Exhibits
hereto) and any Final Award made hereunder, are subject to the terms and
conditions of the Keithley Instruments, Inc. 2002 Stock Incentive Plan, as
amended and then in effect (the “Plan”). The Plan’s terms and conditions are
incorporated herein by this reference. Additional terms and conditions of this
Agreement are as follows:



  1.   Performance Standards; Determining the Final Award. The size of Key
Employee’s Final Award will depend on the Company’s performance during the
Performance Period.

(a) General Performance Standards. To determine Key Employee’s Final Award, the
number of units comprising Key Employee’s Initial Award are adjusted (ranging
from a maximum of twice the number of units comprising the Initial Award, to a
minimum of no units), based on program metrics that compare the growth in the
Company’s net revenues (if any) occurring during the Performance Period to
comparable growth in net revenues being reported by the Company’s principal
competitors (as determined by the Compensation Committee of the Company’s board
of directors, or its designee (for purposes of this Agreement only, the
“Committee”)) during a period comparable to the Performance Period, taking into
account the Company’s ability to achieve targeted profitability levels.

(b) Operative Provisions Incorporated By Reference. The operative provisions of
the program, and the metrics used to gauge Key Employee’s performance and
determine the number of units awarded in such Employee’s Initial Award and Final
Award, are set forth in Exhibits A, B and C hereto, all of which are
individually and collectively incorporated herein by this reference as if
expressly set forth herein.

(c) Committee Determinations. The Committee shall make all operative
determinations hereunder, acting in its sole and exclusive discretion, including
those required to be made in Exhibits A, B and/or C hereto; provided, that all
performance criteria used to gauge Key Employee’s performance during the
Performance Period shall be determined and finalized not later than the
December 31st next following the commencement of the Performance Period (the
“Census Date”), excepting only those changes directly resulting from events
external to the Company, such as mergers, dissolutions and consolidations
involving the Company’s competitors.



  2.   Issuance & Transfer of Common Shares. In the event Key Employee remains
employed by the Company throughout the Performance Period and on the Vesting
Date (as hereafter defined), and is determined to be entitled to receive Company
common shares hereunder in connection with the calculation and making of such
Employee’s Final Award, such shares shall be transferred and issued to Key
Employee (or such other person as may then be entitled hereunder) on the
[December 31st] next following the Vesting Date set forth in paragraph 6 hereof.
In the event said transfer date is a weekend day or a national holiday, the
transfer and issuance described in this paragraph 2 shall occur on the business
day next following said transfer date.



  3.   Tax, Withholding Matters. Any Key Employee or other person receiving
Company common shares in connection with a Final Award shall provide for the
satisfaction of all applicable federal, state and local withholding taxes and
assessments arising in respect of such issuance and transfer of shares; the
amount of such withholding taxes and assessments shall be determined by the
Company, acting in its sole discretion (the “Total Withholding”). Upon request,
the Company shall provide Key Employee with the information needed to determine
the Total Withholding. The Total Withholding shall be paid with cash or check,
or with a surrender of Company common  shares having a fair market value on the
date of transfer equal to that portion of the Total Withholding for which
payment in cash or check is not made. The Committee may, in its sole discretion,
specify other methods for transferring Company common shares in satisfaction of
Final Awards, but any such specification shall only be made in writing.



  4.   Interests Are Not Transferable. Any and all Awards made hereunder shall
not be transferable or assignable, or capable of alienation or anticipation, by
Key Employee except as otherwise expressly permitted by the Plan. Likewise,
except as specifically provided in the Plan, Company common shares issued
hereunder shall only be issued to Key Employee or his personal representative
(except in the event of Key Employee’s death or disability, in which event
otherwise-issuable Company common shares owed to Key Employee at death or
disability shall be issued only to or for Key Employee’s estate (in the case of
death) or to Key Employee’s legal representative (in the case of disability).



  5.   Units Carry No Dividend or Voting Rights. Awards made hereunder are at
all times subject to all restrictions contained in this Agreement and in the
Plan. Key Employee shall not have, or accrue, any shareholder rights as a result
of being credited with units hereunder in respect of an Initial Award or a Final
Award. The right to receive dividends, and to vote or otherwise assert
shareholders’ rights, shall only arise and accrue as and when Company common
shares are issued and transferred to Key Employee in accordance with, and in
satisfaction of, the Company’s obligations under the terms of the Plan and this
Agreement. Key Employee understands and acknowledges that the Committee, acting
in its sole discretion, may require Key Employee, or his successor, to represent
and warrant that he will comply with all applicable laws and regulations or
confirm certain factual matters, if requested by the Company’s legal counsel.



  6.   Vesting, Expiration and Termination Rules. Key Employee’s right to
receive an Award hereunder (subject to determining whether Key Employee
qualifies to receive Company common shares in connection with any units awarded
as part of his or her Final Award) will fully vest at 11:59 p.m. on the last
calendar day of the Performance Period (the “Vesting Date”), subject to
application of this paragraph 6 and the provisions of paragraph 8 hereof.
Nothing contained in this Agreement, or in the Plan, shall give Key Employee any
substantive right to the Company common shares represented by the units that
comprise the Initial Award; rather, Key Employee shall only vest in, and have an
enforceable right to, those units (if any) that comprise the Final Award.
Notwithstanding the preceding two sentences, in the event Key Employee’s
employment by the Company terminates (including any employment with Company
subsidiaries and affiliates whose financial results are reported on a
consolidated basis with the Company) prior to the Vesting Date, regardless of
the reason(s) therefor, the Initial Award, and all Key Employee’s rights
thereunder, shall terminate immediately and be extinguished, and thereafter
shall have no value.



  7.   Coordination With Other Rules. None of the terms, conditions or
provisions in this Agreement shall be interpreted or applied to cause any common
share of the Company, issued in connection with this Agreement, not to be a
fully paid and non-assessable common share of the Company.



  8.   Forfeiture; Set Off & Recoupment. Notwithstanding any other provision of
this Agreement or the Plan, Key Employee’s rights hereunder with respect to the
Award evidenced hereby (whether or not then vested, and regardless of the number
of Company common shares represented thereby) shall immediately terminate, and
otherwise be subject to forfeiture, set off, reduction, and recoupment for and
against any claims the Company may have or asserts against Key Employee. Without
limiting the generality of the preceding sentence, any of the following actions
by Key Employee, taken while employed by the Company or within the three
(3)-year period commencing with the cessation of Key Employee’s Company
employment, shall terminate immediately Key Employee’s rights under this
Agreement and under the Plan, and shall presumptively be deemed to damage the
Company in an amount at least equal to the value of the Company common shares
comprising the Final Award and thereafter be subject to set off, reduction and
recoupment by the Company:



  a)   Any direct or indirect disclosure or publication (or, during the three
(3)-year period commencing with the cessation of Key Employee’s Company
employment, any use) by Key Employee of any Company trade secret or confidential
information;



  b)   Any material violation by Key Employee of the terms of any written
agreement between Key Employee and the Company;



  c)   Any action by Key Employee, taken in direct or indirect competition with
the Company (including, without limitation, any solicitation or acceptance by
Key Employee of any employment, agency, consultation or affiliation agreement,
arrangement or understanding, involving any competitor of the Company, or any
subsidiary or affiliate thereof, determined as of the earlier of the date of
such action or the date of the cessation of Key Employee’s Company employment);
or



  d)   Any attempt by Key Employee to induce any Company employee or any
consultant, agent or sub-agent under contract with the Company to terminate his
or her employment or other contractual relationship with the Company; and/or

In the event of any violation by Key Employee of any of subparagraphs (a), (b),
(c) or (d) hereof, the Award evidenced herby (whether or not then vested) shall
immediately terminate, be extinguished and forfeited, and have no further
effect. In addition, with respect to all units awarded hereunder, and with
respect to any Company common shares issued or expected to be issued in
connection with a Final Award, Key Employee shall promptly forfeit, relinquish
and surrender to the Company all gains, profits, and income Key Employee has
realized from such Award, without regard to the form(s) such gains, profits and
income take(s). Any failure by the Company to assert its set off, forfeiture and
recoupment rights under this paragraph with respect to specific claims against
Key Employee shall not waive, or operate to waive, the Company’s right to later
assert its rights hereunder with respect to other or subsequent claims against
Key Employee.



  9.   Change of Control Consequences. In the event Key Employee’s rights
hereunder vest on account of a Change of Control (determined in accordance with
Section 11 of the Plan) occurring prior to the Vesting Date, the number of
Company common shares Key Employee shall be entitled to receive will be based on
the Initial Award, subject only to the remaining terms of this Agreement (which
shall continue to apply). In the event such Change in Control (or any event
subsequent thereto) satisfies the requirements imposed by Section 409A(a)(2) of
the Internal Revenue Code and related regulations (pertaining to changes in
ownership or effective control), the issuance and transfer of such shares shall
occur as soon as practicable after such Change in Control or subsequent event.



  10.   Choice of Law; Consent to Jurisdiction. Key Employee hereby consents and
agrees that Ohio law controls the parties’ procedural and substantive rights and
obligations under this Agreement, and also consents and agrees to the
jurisdiction of the state court of general jurisdiction sitting in Cuyahoga
County, Ohio, as the exclusive forum for resolving all claims and issues arising
under, out of, or in respect of, this Agreement.



  11.   Severability; Survival of Certain Provisions. The unenforceability of
one (1) or more of the provisions in this Agreement shall not vitiate or render
void or unenforceable the remaining provisions of this Agreement; rather, such
remaining provisions will remain fully enforceable to the extent permitted by
law. Notwithstanding any contrary provision contained in the Plan or this
Agreement, the provisions of paragraph 8 hereof shall specifically survive the
termination, lapse or expiration of the Plan and/or this Agreement.



  12.   Definitions. Unless otherwise defined in this Agreement, capitalized
terms will have the same meanings given them in the Plan.

KEITHLEY INSTRUMENTS, INC.

     
DATE OF AWARD:      
  By:      
 
   
 
  Title: Chairman of the Board,
President and
Chief Executive Officer

ACCEPTANCE BY KEY EMPLOYEE

The undersigned has read and understood, and hereby accepts, the terms,
conditions, and obligations and restrictions imposed hereunder, as well as the
terms, conditions and limitations of the Plan to which this Agreement is subject
and subordinate.

     
DATE:      
       
Key Employee
 
   

